UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1988


MICHAEL DAVID WEBB, a/k/a Major Mike Webb,

                    Plaintiff - Appellant,

             v.

U.S. MERIT SYSTEMS PROTECTION BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Theresa Carroll Buchanan, Magistrate Judge. (1:19-cv-00257-CMH-TCB)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael David Webb, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael David Webb seeks to appeal the magistrate judge’s order denying his

“Memorandum of Request for Issue of Subpoenas Duces Tecum.” This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order Webb seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2